

Exhibit 10.3


AGREEMENT AND CONSENT
This Agreement and Consent, dated as of May 8, 2018 (this “Agreement and
Consent”) is entered into by and among Koch SV Investments, LLC (“Koch”) and ADT
Inc. (the “Company”), to specify certain rights and obligations of Koch and the
Company pursuant to the Second Amended and Restated Certificate of Designation
of Series A Preferred Securities (the “Series A Designation”) of the Company and
all Related Documents. Terms used but not defined herein shall have the meaning
assigned in the Series A Designation.
 
RECITALS


WHEREAS, pursuant to Section 9(a)(i) of the Series A Designation of the Company,
the Company is prohibited from making any Restricted Payment without the prior
written consent of Koch, which is the Preferred Majority Holder, in accordance
with Section 10 of the Series A Designation;


WHEREAS, on January 23, 2018, Koch consented to a one-time distribution to be
made by the Company to its holders of common equity in an amount not to exceed
$50,000,000 (the “First Distribution”);


WHEREAS, the Company used the First Distribution to declare and pay a quarterly
dividend to its stockholders on April 5, 2018 in an aggregate amount equal to
$26,839,525.90;


WHEREAS, the Company seeks to declare and pay another quarterly dividend to its
stockholders on or before July 2, 2018 in an amount not to exceed $27,000,000
(the “Second Distribution”);


WHEREAS, Koch desires to consent to the Second Distribution;


WHEREAS, pursuant to Section 6(a)(i) of the Series A Designation, the Company
may elect to redeem the Series A Preferred Securities at any time and from time
to time; and


WHEREAS, in consideration for Koch’s consent to the Second Distribution, the
Company agrees to redeem all of the outstanding Series A Preferred Securities of
the Company on July 2, 2018 (the “Redemption Date”) pursuant to the terms of the
Series A Designation.




AGREEMENT AND CONSENT


1.Consent of Preferred Majority Holder. In exchange for good and valuable
consideration, the receipt of which is acknowledged, in accordance with Section
10 of the Series A Designation, Koch hereby consents to the Second Distribution
and accordingly, the Second Distribution shall not result, upon notice or
passage of time or otherwise, in a default, breach or violation of the Series A
Designation or any Related Agreement.


2.Agreement to Redeem the Series A Preferred Securities.     In exchange for
good and valuable consideration, the receipt of which is acknowledged, the
Company hereby agrees to redeem in full all of the outstanding Series A
Preferred Securities on the Redemption Date (the “Redemption”) at the Redemption
Price in accordance with Section 6 of the Series A Designation. The Company
acknowledges and agrees that the aggregate amount of the distribution required
to be made prior to the Redemption pursuant to Section 6(a)(i) of the Series A
Designation shall be approximately $201,000,000, and shall be calculated in
accordance with the provisions of the Series A Designation.









--------------------------------------------------------------------------------



Exhibit 10.3


3.Redemption of the Koch Preferred Securities.        Upon payment of the
Redemption Price with respect to all of the Series A Preferred Securities, no
Series A Preferred Securities shall remain outstanding and Dividends shall cease
to accumulate thereon. Upon payment of the Redemption Price with respect to all
of the Series A Preferred Securities, except to the extent otherwise provided in
Section 2.1 of the Second Amended and Restated Series A Investor Rights
Agreement, the Preferred Majority Holder and the Company, each on behalf of
itself and its successors, assigns and other legal representatives, hereby
shall, automatically and without any notice or demand, absolutely,
unconditionally and irrevocably release, remise and forever discharge the
Company or the Preferred Majority Holder, respectively, and its present and
former shareholders, direct and indirect owners, partners, members, managers,
consultants, affiliates, subsidiaries, divisions, predecessors, current or
former directors, officers, attorneys, advisors, financial advisors, principals,
employees, agents, managed funds representatives and other representatives,
together with such person’s predecessors, successors, heirs, executors and
assigns, and all persons acting by, through, under or in concert with any of
them (together the “Releasees”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, debts, liabilities, reckonings, damages and any and
all other claims, counterclaims, defenses, recoupment, rights of setoff, demands
and liabilities whatsoever of every name and nature, known or unknown,
contingent or mature, suspected or unsuspected, foreseen or unforeseen or
liquidated or unliquidated, both at law and in equity, or upon contract or tort
or under any state or federal law or otherwise (collectively, “Released
Claims”), which the Preferred Majority Holder, the Company or any other party
hereto, or any of their respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them (including, without limitation, any other matter
relating to the Company, its affiliates or their operations), in each case
arising out of the Series A Designation and any Related Agreement.


4.Effect of Agreement and Consent. Except as expressly provided in Section 1 and
Section 2 hereof, this Agreement and Consent does not, by implication or
otherwise, nor shall it be deemed to operate to, alter, modify, waive, amend or
in any way affect any of the rights, remedies, powers, privileges or covenants
contained in the Series A Designation or in any Related Agreement. This
Agreement and Consent shall not be deemed to be consent to any past, current or
future amendment, waiver or modification of any other term or condition of the
Series A Designation or any Related Agreement.


This Agreement and Consent shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to any choice or
conflict of law provision or rule (whether the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.




[Signature page follows]







--------------------------------------------------------------------------------




Exhibit 10.3


    IN WITNESS WHEREOF, this Agreement and Consent is executed as of the date
first written above.




PREFERRED MAJORITY HOLDER
KOCH SV INVESTMENTS, LLC


    
By:
/s/ Brett Watson
Name:
Brett Watson
Title:
Vice President





THE COMPANY
ADT Inc.


    
By:
/s/ Timothy J. Whall
Name:
Timothy J. Whall
Title:
CEO









[Signature Page - Agreement and Consent]









